Mr. Chief Justice Alvey,
dissenting:
I regret very much that there should be any dissent from the opinion of the majority of the court in this case. But I feel compelled to dissent from the opinion and conclusion of my brothers in respect to the two main propositions maintained by them in their opinion. . First, that there is jurisdiction in a court of equity to grant the relief prayed for in the original and supplemental bill, upon wdiich the decree below was founded ; and, second, that the express power given by the sixth section of the act of Congress of September 27, 1890, authorizing the assessment of real estate for special benefits accruing thereto, by reason of the establishment of a public park in the District of Columbia, is in violation of the Constitution of the United States, and therefore utterly void.
I shall state the reasons of my dissent on these two propositions briefly, and shall, therefore, not attempt to recite the allegations of the bill. Suffice it to say, that the application for and the granting of the injunction were both before any assessment had been actually made upon the property of the complainants; and that, while there are many grounds alleged in the bill for the injunction, the principal ground for the relief prayed is, that of the supposed unconstitutionality of the sixth section of the act of Congress authorizing the establishment of the park.
*223The defendants, United States officers and agents, constituted by the act a commission to lay off and acquire the land for the park, either by purchase or condemnation, with authority to make the special assessments upon the lands specially benefited by the improvement, answered certain parts of the original and supplemental bill of the complainants, and demurred to certain other parts; and for cause of demurrer, alleged that.the complainants have not in and by their original and supplemental bill, made or stated such a case as entitles them to any relief in a court of equity.
On this state of the record the majority of this court hold, as I understand the opinion, affirming the decree of the court below, that a court of equity has jurisdiction to take cognizance of the case, and that the sixth section of the act of Congress involved is entirely unconstitutional and therefore void, and that, consequently, the complainants are entitled to a perpetual injunction against the exercise of any of the powers thereby attempted to be conferred by Congress.
i. With respect to the first question presented, that of the jurisdiction of a court of equity to take cognizance of the case, I entirely dissent from the opinion of the majority of the court. Congress having by the act in question provided the mode of procedure, and conferred, by express terms, jurisdiction upon the Supreme Court of the District, “ to hear and determine all matters connected with said assessment ; and to revise, correct, amend, and confirm said assessment, in whole or in part, or order a new assessment in whole or in part, with or without further notice, or on such notice as it shall prescribeand declared that “ the orders of the court shall be conclusive evidence of the regularity of all previous proceedings necessary to the validity thereof, and of all matters recited in said orders,” in my opinion, a court of equity has no power to review and control the action of the Supreme Court of the District, in the exercise of its powers and jurisdiction under the statute. That jurisdiction is exclusive, subject only to the right of appeal to an appellate jurisdiction upon questions of con*224stitutional rights actually involved in the proceeding. To give to a court of equity jurisdiction, in the absence of express statute, there must be presented a case where the principles of law, by which the ordinary courts are guided, give right, but the powers of those courts aré not sufficient to afford a complete remedy, or their modes of proceeding are inadequate to attain full and complete justice; or where the courts of ordinary jurisdiction are made instruments of injustice; .or where the principles of law by which the ordinary courts are governed give no rights, but • upon the principles of universal justice, the interference of a court of equity is necessary to prevent a wrong, the positive law being silent. In neither of these categories is the present case embraced. There is ample remedy provided by the statute; and where the legislature has given jurisdiction by statute to a designated court, for taking and conducting proceedings under the statute, and- especially where it has made the decision of that court final, no equity can be founded on the allegation that such court is not properly competent to decide questions that may arise within its jurisdiction. In such case, a court of equity does not become a court of review, nor can it be made subsidiary to the tribunal created or clothed with power by the legislature for settling the rights of parties, upon the mere ground that that tribunal has miscarried, or .may miscarry, in the settlement of those rights. Canal Co. v. Tribell, 7 Beav. 19, 28; Bateman v. Boynton, L. R. 1 Ch. App. 360, 368. The Supreme Court of the District was given power and jurisdiction, by the .terms of the statute, after due notice given, "to hear and determine all matters connected with said assessment and the mode of proceeding prescribed by the statute, is due process of law. The Supreme Court of the District was and is competent to decide every question connected with the assessment, that could arise or be presented in the course of the proceeding, including the question of the constitutionality of the act itself. In the event'of holding the act, or any’ part of it, unconstitutional, or the re*225fusal so to hold it, upon presentation of such question to the court by exception to the report of the commis.sioners, an appeal would lie to this court, as a writ of error did lie to the Supreme Court of the United States before this court was established. Shoemaker v. United States, 147 U. S. 282. And even an appellate court, much less a court of equity on a collateral application, will not interfere with the report of commissioners, to correct errors of procedure, or errors' of judgment in arriving at the amount of assessment. Mills on Eminent Domain, 246; Shoemaker v. United States, supra. This is well illustrated by the much cited case of Mooers v. Smedley, 6 John. Ch. 28. In that case the supervisors of a town, under an act of the legislature, and pursuant to the vote of the town, allowed bounties for the destruction of wolves, the amount of which was inserted in the annual tax list, to be levied and collected of the owners of land. On an application for an injunction, to restrain the collection of the sums so allowed for bounties, the injunction was denied. And in denying the injunction, Chancellor Kent remarked: " I cannot find, by any statute, or precedent, or practice, that it belongs to the jurisdiction of chancery, as a court of equity, to review or control the determination of the supervisors, in their examination and allowance of accounts as chargeable against their county, or any of it? towns, and in causing the money so allowed to be raised and levied. There was no allegation of fraud or corruption in the case. The most that could be said, was, that they made an erroneous determination.” That case has been cited and approved by the Supreme Court of the United States in the case of Hannewinkle v. Georgetown, 15 Wall. 547. In the present case, as irt the case of Mooers v. Smedley, there is no allegation or pretence that there is any fraud or corruption in the case. Here, there was a competent court provided to direct and supervise the.proceedings of the commissioners.
The effort to introduce an element that would give jurisdiction to the court, by alleging that the threat of assess*226ment for special benefits would produce a cloud upon the title of the property of the ■ complainants, because, if consummated, such assessment would create a lien upoh the property, will not justify a court of equity in interposing, and thereby become a court of review upon the proceedings authorized by the statute. Such allegation is easily made, and it could as well be made in every case of proceeding at law, where the judgment would create a lien upon the property of the debtor, as in the present case. There must be something more than the mere fact that the property may be subject to a lien, as the finál result of the pending proceeding, in order to confer jurisdiction upon a court of equity to arrest such proceeding by injunction. 'In this case, according to the theory and assumption of the bill, the attempted assessment for special benefits is unconstitutional and void, because the act of Congress was passed without constitutional warrant, and is therefore void upon its face. If this be true, according to well-established principle, there is no such cloud upon the title as will justify the interference of a court of equity; the statute showing upon its face that it is without force or authority to charge the estate. Dows v. The City of Chicago, 11 Wall. 109; Hannewinkle v. Georgetown, 15 Wall. 547.
Courts of equity are not constituted for the purpose of arresting proceedings, and assuming to themselves the right of disposing of cases, that are properly depending in the ordinary courts of law. It is only upon special and particular circumstances, appealing to the conscience of the chancellor, that a court of equity is justified in interposing for the relief of the party complaining. A .court of equity is not constituted a court of review on constitutional questions that may be decided by tribunals inferior to the Supreme Court of the United States ; nor is such court possessed of exclusive, nor even of concurrent, jurisdiction in respect to such questions ; and hence there is no authority or reasonable ground for coming to a court of equity in a-case like the present. In every case, circumstances should be stated *227that show that in the particular case there is an equity that cannot be availed of by the party complaining, in the proceedings sought to be restrained. There can be no reason or propriety in appealing to a court of equity to restrain proceedings that are being regularly conducted in other courts, competent to construe the statutes under which they act, and to decide every question that may arise in the course of the proceeding. To allow litigations to be thus diverted, tends to the multiplication of litigation, and the production of unnecessary delay and expense, to say nothing of the unnecessary vexation to parties. I am of opinion, therefore, that there is no jurisdiction in equity to maintain the. bill in -this case.
2. But, assuming the existence of jurisdiction, and that the question was properly before this court for decision, in such case, I should have no difficulty whatever in holding that the sixth section of the act of Congress of September 27, 1890, 26 Stat. 492, ch. 1007, is constitutional and valid. Looking to the large and unrestricted legislative power of Congress over this District, under the Constitution, if the power to authorize assessments for special benefits, by reason of improvements, exists anywhere, it would seem certainly to exist here. The sixth section, declared unconstitutional by the opinion of the majority of the court, forms a vital part of the act, and in fact constitutes the basis of the plan and scheme of the park. Without the provi sion contained in the sixth section of the act, to supply the means of indemnity and reimbursement, it can hardly be supposed that Congress would have passed the act, and charged the entire cost and expense of the improvement to the Treasury of the United States, and to the District of Columbia. It was in view of what was deemed, a well-settled principle, that of legislative power to authorize assessments for special benefits, that Congress provided by the sixth section of the act, that the commissioners should assess, by way of indemnity and reimbursement, “such proportion of the cost and expenses upon the lands in the *228District of Columbia specially benefited by reason of the location and improvement of said park, as nearly as may be, in proportion to the benefits resulting to such real estate.” The constitutional power to impose such assessments for special benefits, was supposed to be too well established to •be made a matter of serious question. It'had.been so expressly decided by the Supreme Court of the United States, in cases arising in this District. Hannewinkle v. Georgetown, 15 Wall. 547; Mattingly v. District of Columbia, 97 U. S. 687. A.nd in a case arising under the very statute now under consideration, the question of the constitutionality of the sixth section of the act was pointedly made and expressly decided in affirmance of the validity of the section, and of the entire act. Indeed, to strike from the statute the sixth section, as being unconstitutional or otherwise void, is simply to disembowel the act, and destroy the means designed for the ultimate payment of the cost and expenses of the improvement, and impose the whole bur-then upon the United States Treasuiy and the District of Columbia. This is a very grave consequence of declaring the sixth section of the act unconstitutional, or otherwise inoperative, and it should only be so declared upon the plainest and most unmistakable ground. In my judgment, with all due deference to the opinion of my brothers, the sixth section of'the act is not only constitutional upon general'prindpl'es of legislative power, but it has been so expressly declared by the Supreme Court of the United States, in the case just referred to, of Shoemaker v. United States, 147 U. S. 302.
In that case, the court, in- considering the. several questions that involved the constitutionality of the entire act, said: “A further objection is made to the validity of the act, by reason of the sixth section, which provides for the assessment of benefits resulting from ‘the location and improvement of said park,’ upon lands so especially benefited.
“ The cases heretofore cited to show that the erection of parks in cities is a public use, in a constitutional sense, *229were, most of them, cases in which it was likewise held that it is competent for the legislature, in providing for the cost of such parks, to assess a proportionate part of the cost upon property specially benefited ; and we need not repeat the citations.
“ No special request, on the subject of the legal- effect of the provision in respect to special benefits, seems to have been made to the court below, and there is no specific assignment of error as to it. Nor does it appear that any person having property actually assessed for special benefits is a- party as plaintiff in error. We are therefore relieved from any extended consideration of this feature of the act.”
And, in .the conclusion of the opinion, the court say, “ Our conclusion is that we find, in the legislation creating the park and in the proceedings under it, no infringment of the Constitution or of the legal rights of the plaintiffs in error, and the judgment of the court below is accordingly affirmed.”
This broad declaration as to the validity of the act would hardly have been made by the court, if one of the principal parts of the statute, and which had been urged as being unconstitutional, and therefore affecting the validity of the entire act, had appeared to the court as being subject to the objection taken to it. I see nothing in the sixth section of the act which requires from the court the declaration that the section is unconstitutional, or otherwise void, or. inoperative, either in whole or in part. And being of this opinion, I must dissent from the opinion of the majority of the court; and, according to my opinion, the bill filed in this case should have been dismissed.